Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3 filed 29 October 2020 are pending in the application.

Priority
This application claims foreign priority to JAPAN 2019-200033 filed 11/01/2019, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warashina et al (EP 2810660 A1; cited in IDS filed 04/29/2021).
Warashina et al teaches a method of making hydroxypropylmethyl cellulose acetate succinate (HPCMAS) which comprises an esterification step in a kneader, wherein hydroxypropylmethyl cellulose is reacted with acetic anhydride and succinic anhydride in the presence of acetic acid and sodium acetate. The product is then precipitated using water. The resulting suspension is filtered to get the crude HPCMAS and dried (paragraph 0064-steps one through three in claim 1). 
Therefore, Warashina et al anticipates claim 1.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokubo et al (US 5,008,113).
Kokubo et al teaches hydroxypropylmethyl cellulose acetate succinate having a yellowness index in the range of about 5.1 to 9.8 (col. 8, lines 29-40). Since the yellowness index is less than 15.0 as in claim 3, it should have a yellowness index of less than 15.0 at 20oC as determined by a 2% mass solution of HPMCAS in a mixed solvent of dichloromethane, methanol and water in a mass ratio of 44:44:10 as in claim 3.
Therefore, Kokubo et al anticipates claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Warashina et al (EP 2810660 A1; cited in IDS filed 04/29/2021) in view of Uehira et al (US 2012/0165517 A1).
Warashina et al teaches a method of making hydroxypropylmethyl cellulose acetate succinate (HPCMAS) which comprises an esterification step in a kneader, wherein hydroxypropylmethyl cellulose is reacted with acetic anhydride and succinic anhydride in the presence of acetic acid and sodium acetate. The product is then precipitated using water. The resulting suspension is filtered to get the crude HPCMAS and dried (paragraph 0064-steps one-three in claim 1). Warashina et al does not teach the limitation of claim 2 regarding the stirring blades.
Uehira et al teaches a method of making hydroxypropylmethylcellulose ester derivatives, which are analogous to the instant product, wherein the reagents are combined in a kneader equipped with a blade and thoroughly stirred (Examples 13-14; part of the limitation of claim 2). One of ordinary skill in the art will recognize from this teaching that stirring is done using a surface of the blade which is similar to the anchor wing or a ribbon as in claim 2 for the thorough mixing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use a kneader having the stirrer blades as in instant claim 2 in view of the teaching of Warashina and Uehira et al.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A)-(C) above are seen to be applicable here since based on the teachings of Uehira, thorough mixing is done in the kneader using a stirrer which has a blade which is similar to the anchor wing or a ribbon. Thus, it is obvious to combine prior art elements and improve the process of the prior art to yield predictable results by using a kneader having a stirrer blade shaped like a ribbon or anchor wing or the other configurations as in claim 2.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Process improvement is the motivation. The artisan would be motivated to use the stirrer blade shapes as in claim 2 in order to provide good mixing of the reagents. Having the stirrer blade shapes as in claim 2 would give more surface area on the rotating blades to mix the reagents thoroughly so that the product has a high degree of substitution.


Conclusion
Pending claims 1-3 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623